 

Exhibit 10.1

NON-COMPETITION AGREEMENT

This Non-Competition Agreement (this “Agreement”) entered into of the last date
signed below by and between Keith L. Barnes (“Stockholder”) and Verigy Ltd., a
corporation organized under the laws of Singapore (the “Company”).

RECITALS

WHEREAS, the Company, Alisier Limited, a corporation organized under the laws of
Singapore (“HoldCo”), LTX-Credence Corporation, a Massachusetts corporation
(“LTX-Credence”) and certain other signatories (collectively, the “Parties”)
have entered into an Agreement and Plan of Merger, dated as of November 17, 2010
(the “Merger Agreement”), pursuant to which the businesses of LTX-Credence and
the Company will be combined (the “Transaction”). The Parties of the Merger
Agreement intend that the Transaction will result in the Company and
LTX-Credence both surviving as wholly-owned subsidiaries of HoldCo (the
“Combined Transaction”). In the alternative, if certain requisite legal
approvals can not be obtained, then the Transaction will be consummated with
LTX-Credence surviving as a wholly-owned subsidiary of the Company (the
“Merger”). Following the closing of either the Combined Transaction or the
Merger, as applicable (the “Closing”), the ultimate parent entity, either HoldCo
or the Company, shall be referred to herein as “Buyer”;

WHEREAS, Stockholder and the Company are parties to a Corrected Second Amended
and Restated Severance Agreement dated March 3, 2010 (the “Severance
Agreement”);

WHEREAS, Stockholder has a substantial interest in the Company as the holder of
a significant number of shares of the Company’s capital stock;

WHEREAS, the Company and Stockholder mutually desire that the entire goodwill of
the Company be transferred to Buyer as part of the Closing, and acknowledge that
Buyer’s failure to receive the entire goodwill contemplated by the Closing would
have the effect of reducing the value of the Company to Buyer;

WHEREAS, as an incentive for Stockholder to lead the Company through the
successful transaction with the Parties to the Merger Agreement, and to preserve
the value and goodwill of the business being acquired by Buyer after the Closing
and to protect the trade secrets of the Company acquired by Buyer, the Merger
Agreement contemplates, among other things, that Stockholder shall enter into
this Agreement and that this Agreement shall become effective at the Effective
Date (as defined in Section 1 below); and

WHEREAS, the Severance Agreement shall continue in effect except as expressly
modified herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Stockholder hereby agree as follows:

1. Effective Date. Subject to and contingent upon both the execution and
delivery of the Merger Agreement and related documents by the Parties, and the
successful transition by Stockholder from his current position as Chief
Executive Officer and Chairman of the Company to the position of Chairman of
Buyer, this Agreement shall be effective as of the date upon which the Merger
Agreement is signed by the Parties thereto (the “Effective Date”).



--------------------------------------------------------------------------------

 

2. Benefits. Supplementing any benefits that Stockholder may be entitled to
under any arrangement with the Company, including, but not limited to, the
Severance Agreement, Stockholder shall be eligible to receive the following,
subject to his not breaching his obligations hereunder and under the Severance
Agreement:

(a) Death. In the event that Stockholder dies prior to his contemplated
employment termination date of December 31, 2010, the severance pay and benefits
that would otherwise be payable and made to Stockholder upon a termination event
set forth in Section 2.1 of the Severance Agreement shall be payable hereunder
to the personal representative of Stockholder’s estate or to person(s) to whom
such amounts may be transferred pursuant to Stockholder’s will or in accordance
with applicable laws of descent or distribution (the “Estate”), with any such
cash amounts payable in a lump sum within thirty (30) calendar days following
Stockholder’s death.

(b) Cash Payments. Stockholder (or in the event of Stockholder’s death, his
Estate) shall receive an aggregate amount of cash equal to $146,000, less
applicable withholding taxes, paid in 24 equal monthly payments on the first of
the month commencing January 1, 2011 and ending December 1, 2012, subject to, in
all events, Section 5.6 of the Severance Agreement. In addition, with five
(5) days after the closing date of the Merger, Stockholder shall receive a lump
sum amount of cash equal to $125,000 less applicable withholding taxes.

(c) Extended Exercise Period of Stock Options. On December 31, 2010, all of
Stockholder’s options to purchase Company common stock then-outstanding (the
“Stock Options”) shall, to the extent outstanding and vested at the time of
Stockholder’s termination of service, remain exercisable following Stockholder’s
termination of service with the Company (or any parent or subsidiary thereof)
until the maximum expiration date of each applicable Stock Option in accordance
with each Stock Option’s original terms. For the avoidance of doubt, in no event
will any Stock Option remain exercisable beyond the tenth (10th) anniversary of
its original date of grant. Section 2(c) of this Agreement expressly amends
Section 2.6(a) of the Severance Agreement with respect to the extended
exercisability of the Stock Options.

(d) Adjustment of the Severance Agreement Change of Control Period. The first
sentence of Section 3.1 of the Severance Agreement is expressly amended and
replaced as follows:

“In the event Executive’s employment with the Company and its subsidiaries is
involuntarily terminated at any time by the Company without Cause either (i) at
the time of or within 24 months following the occurrence of a Change of Control,
(ii) within twelve months prior to a Change of Control, whether or not such
termination is at the request of an Acquiror, or (iii) at any time more than
twelve months prior to a Change of Control that constitutes a “change in
control” within the meaning of Section 409A if such termination is at the
request of an Acquiror, then such termination of employment will be

 

- 2 -



--------------------------------------------------------------------------------

a Termination Event and the Company shall pay Executive the compensation and
benefits described in this Article III in the manner and at the time described
in Section 3.3, subject to Executive complying with his/her obligations
described in Sections 5.4 and 5.5 of this Agreement.”

3. Noncompetition. During the period commencing on the Effective Date and ending
on December 31, 2012 (the “Non-Competition Period”), Stockholder shall not
(other than in connection with any services to Buyer or any subsidiary thereof,
including, but not limited to LTX-Credence and/or the Company, or their
respective successors or assigns), without the prior written consent of Buyer,
directly or indirectly:

(a) engage, anywhere in the Restricted Territory (as defined below), in any
business (including research and development), operations, activities and/or
services that are related to any design, development, implementation, sale,
marketing, promotion, supply, distribution or resale, in any form, of advanced
test systems and solutions for the semiconductor industry, or provides the
products and services of the Company, Buyer, LTX-Credence, or any affiliates of
any of the foregoing, as such exist as of the Closing Date, as such term is
defined in the Merger Agreement, (a “Competing Business Purpose”). For avoidance
of doubt, a “Competing Business Purpose” shall not include any business
(including research and development), operations, activities and/or services
entered into by Company, Buyer, LTX-Credence, or any affiliates of any of the
foregoing after the Closing Date;

(b) be or become an officer, director, stockholder, owner, affiliate, co-owner,
partner, trustee, employee, agent, representative, supplier, contractor,
consultant, advisor or manager of or to, or otherwise acquire or hold any
interest in, or participate in or facilitate the financing, operation,
management or control of, any firm, partnership, corporation, person, entity or
business that engages or participates in a Competing Business Purpose in the
Restricted Territory; or

(c) contact, solicit or communicate with the Company’s (or its successor’s)
customers in connection with a Competing Business Purpose;

provided, however, that nothing in this Agreement shall prevent or restrict
Stockholder from any of the following: (i) owning as a passive investment less
than one percent (1%) of the outstanding shares of the capital stock of a
corporation (whether public or private) that is engaged in a Competing Business
and Stockholder is not otherwise associated with such corporation;
(ii) performing speaking engagements and receiving honoraria in connection with
such engagements; (iii) being employed by any government agency, college,
university or other non-profit research organization; (iv) owning a passive
equity interest in a private debt or equity investment fund in which the
Stockholder does not have the ability to control or exercise any managerial
influence over such fund; or (v) any activity consented to in a prior writing by
Buyer.

“Restricted Territory” means each and every country, province, state, city, or
other political subdivision of the world in which the Company (or its successor)
or any of its subsidiaries or affiliates is currently engaged, or currently
plans to engage in a Competing Business Purpose.

 

- 3 -



--------------------------------------------------------------------------------

 

4. Nonsolicitation. Stockholder further agrees that Stockholder shall not during
the period commencing on the Closing Date and ending on the twenty-four
(24)-month anniversary of the Closing Date (the “Non-Solicitation Period”),
directly or indirectly, without the prior written consent of Buyer:

(a) personally or through others, solicit or attempt to solicit (on
Stockholder’s own behalf or on behalf of any other Person (as defined in the
Merger Agreement)) any employee of the Company (or its successor), or any
subsidiary of Buyer or the Company (or its successor), or their respective
successors or assigns, to leave his or her employment with the Company (or its
successor), or any subsidiary of the Company or any of their respective
successors or assigns;

(b) personally or by personally directing others, induce, attempt to induce,
solicit or attempt to solicit (on Stockholder’s own behalf or on behalf of any
other Person), any employee of the Company (or its successor), or any subsidiary
of the Company (or its successor) to engage in any activity in which Stockholder
would, under the provisions of Section 3 hereof, be prohibited from engaging.

Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees of the
Company (or its successor) or any subsidiary of the Company (or its successor)
or their respective successors or assigns, shall not be deemed to be a breach of
this Section 4.

5. Severability of Covenants. The covenants contained in Section 3 hereof shall
be construed as a series of separate covenants, one for each country, province,
state, city or other political subdivision of the Restricted Territory. Except
for geographic coverage, each such separate covenant shall be deemed identical
in terms to the covenant contained in Section 3 hereof. If, in any judicial
proceeding, a court refuses to enforce any of such separate covenants (or any
part thereof), then Buyer, the Company (or its successor) and Stockholder agree
that such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of Section 3
or Section 4 are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then Buyer, the Company (or its successor) and
Stockholder agree that such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
law.

6. Independence of Obligations. The covenants and obligations of Stockholder set
forth in this Agreement shall be construed as independent of any other agreement
or arrangement between Stockholder, on the one hand, and Buyer, the Company (or
its successor) or any subsidiary of Buyer or the Company (or its successor), on
the other.

7. Stockholder Acknowledgement. Stockholder acknowledges that (i) Stockholder
has a substantial interest in the Company, is an officer, significant
Stockholder, key employee, and a key member of the management of the Company;
(ii) the goodwill associated with the existing business, customers and assets of
the Company prior to the Closing is an integral component of the value of the
Company to Buyer and is reflected in the consideration payable to Stockholder in
connection with the Closing, and (iii) Stockholder’s agreement as set forth
herein

 

- 4 -



--------------------------------------------------------------------------------

is necessary to preserve the value of the Company for Buyer following the
Closing. Stockholder also acknowledges that the limitations of time, geography
and scope of activity agreed to in this Agreement are reasonable because, among
other things: (A) the Company (or its successor), LTX-Credence (or its
successor) and Buyer are engaged in a highly competitive industry,
(B) Stockholder has had unique access to the trade secrets and know-how of the
Company, including, without limitation, the plans and strategy (and, in
particular, the competitive strategy) of the Company, and (C) Stockholder
believes that this Agreement provides no more protection than is reasonably
necessary to protect Buyer’s legitimate interest in the goodwill, trade secrets
and confidential information of the Company.

8. Injunctive Relief; Other Relief. The remedy at law for any breach of this
Agreement is and will be inadequate, and in the event of a breach or threatened
breach by Stockholder of this Agreement, Buyer and/or the Company (or its
successor), shall be entitled to an injunction restraining Stockholder from
breaching or otherwise violating any provision of this Agreement. Nothing herein
contained shall be construed as prohibiting Buyer and/or the Company (or its
successor) from pursuing any other remedies available to it for such breach or
threatened breach, including, without limitation, the recovery of damages from
Stockholder. In any event, and notwithstanding any other provisions of this
Agreement, in the event Stockholder breaches his obligations under this
Agreement or under the Severance Agreement, then (i) all payments not yet made
under Sections 2(a) or 2(b) hereof shall not be made and the Company’s
obligation to make such payments shall terminate, and (ii) the extended stock
option exercise period set forth in section 2(c) hereof shall automatically be
rescinded and become without further force and effect. Notwithstanding the
foregoing, the Company may not take the actions provided in this prior sentence
unless (a) Stockholder has first been provided (i) notice of any such breach,
(ii) a reasonable opportunity to cure (if such breach is curable), and (iii) a
reasonable opportunity to present to the board of directors of the Company
(during which presentation Stockholder may, in his sole discretion, be
accompanied by counsel), and (b) the board of directors of the Company has
thereafter in good faith determined such breach has occurred and not been
satisfactorily cured.

9. Non-Exclusivity. The rights and remedies of Buyer and/or the Company (or its
successor) hereunder are not exclusive of or limited by any other rights or
remedies that Buyer and/or the Company (or its successor) hereunder may have,
whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative). Without limiting the generality of the
foregoing, the rights and remedies of Buyer and/or the Company (or its
successor) hereunder, and the obligations and liabilities of Stockholder
hereunder, are in addition to their respective rights, remedies, obligations and
liabilities under the law of unfair competition, misappropriation of trade
secrets and the like. This Agreement does not limit Stockholder’s obligations or
the rights of Buyer (or any affiliate of Buyer) and the Company (or its
successor) under the terms of any other agreement between Stockholder and Buyer
(or any affiliate of Buyer) and/or the Company (or its successor).

10. Notices. All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given if delivered personally, telecopied, sent
by nationally-recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the respective parties at
the following address:

 

  (a) if to the Company (or its successor) or HoldCo, to:

Verigy Ltd.

10100 North Tantau Avenue

Cupertino, CA 95014

Attention:     General Counsel

 

- 5 -



--------------------------------------------------------------------------------

 

  (b) if to Stockholder, to the address for notice set forth on Stockholder’s
signature page hereto, with a copy (which shall not constitute notice) to:

 

[Counsel]

     

 

     

 

     

Attention:

     

Telephone No.:

     

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall only be
effective upon receipt.

11. Severability. If any provision of this Agreement or any part of any such
provision is held under any circumstances to be invalid or unenforceable in any
jurisdiction, then (a) such provision or part thereof shall, with respect to
such circumstances and in such jurisdiction, be deemed amended to conform to
applicable laws so as to be valid and enforceable to the fullest possible
extent, (b) the invalidity or unenforceability of such provision or part thereof
under such circumstances and in such jurisdiction shall not affect the validity
or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction and (c) such invalidity of
enforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Agreement.

12. Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of California, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

13. Attorneys’ Fees. Should any litigation, arbitration or other proceeding be
commenced between the parties concerning this Agreement (including, without
limitation, the enforcement hereof and the rights and duties of the parties
hereunder), the party prevailing shall be entitled, in addition to such other
relief as may be granted, such party’s attorneys’ fees and expenses in
connection with such litigation, arbitration or other proceeding.

14. Acknowledgment. Stockholder acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his own attorney who is not
counsel to the Company, has had sufficient time to, and has carefully read and
fully understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

 

15. Waiver. No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of the
waiving party; and any such waiver shall not be applicable or have any effect
except in the specific instance in which it is given.

16. Captions. The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

17. Entire Agreement. This Agreement, and the other agreements referred to
herein, set forth the entire understanding of Stockholder and the Company (or
its successor) relating to the subject matter hereof and supersedes all prior
agreements and understandings between any of such parties relating to the
subject matter hereof. For the avoidance of doubt any Stockholder employment
and/or severance arrangement with the Company, including, but not limited to,
the Severance Agreement shall continue in full force and effect except as
expressly amended hereby.

18. Amendments. This Agreement may not be amended, modified, altered, or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company (or its successor) and Stockholder.

19. Assignment. This Agreement and all obligations hereunder are personal to
Stockholder and may not be transferred or assigned by Stockholder at any time.
Buyer (or any subsidiary thereof) and the Company (or any successor) may assign
its rights under this Agreement to any entity in connection with any merger or
sale or transfer of all or substantially all of Buyer and/or the Company’s (or
its successor’s) assets.

20. Binding Nature. Subject to Section 19, this Agreement will be binding upon
Stockholder and Stockholder’s representatives, executors, administrators,
estate, heirs, successors and assigns, and will inure to the benefit of Buyer
and/or the Company and its successors and assigns.

21. Counterpart Execution. This Agreement may be executed by facsimile and in
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute but one and the same instrument.

[remainder of page intentionally left blank]

 

- 7 -



--------------------------------------------------------------------------------

 

In witness whereof, the undersigned have executed this Agreement on the dates
set forth below.

 

“STOCKHOLDER”

    By:  

/s/ Keith L. Barnes

    Print Name:  

Keith L. Barnes

    Address:  

 

     

 

    Date: November 17, 2010

“COMPANY”

    a corporation organized under the laws of Singapore    

/s/ Margo M. Smith

    Margo M. Smith     Vice President & General Counsel     Date: November 17,
2010